DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2022 has been entered.
 
Response to Arguments
Drawing Objection:
The objection to the drawings have been withdrawn. 

Prior art Rejection:
The Applicant argues that the combination of Bridges and Chisolm fails to teach the limitations of claims 1 and 15, more specifically the “simultaneity requirement” that is claimed. Therefore, “the Office's simple-substitution rationale-is not simple and therefore fails.”

However, the Applicant’s disclosure does not have support for the simultaneous fluid operation as claimed in claims 1 and 15. The disclosure does not provide any functions or structures which suggests that fluid is being directed/communicated to the first hydraulic port and the second hydraulic port simultaneously. Therefore, it is unclear what functions or structures this simultaneous pumping operation requires. It appears that the pump 22 only directs fluid to either port 94 or 98 in order to actuate the ram piston 86 (pp[0042], Fig. 8).  There is no discussion of the ports 94 and 98 receiving fluid at the same time.
 However, Bridges teaches this “simultaneity requirement” because the pump 62a is simultaneously in fluid communication with/directs fluid to both ports 182 and 186 in that both ports receive the pumped fluid in the course of one pumping operation (pp[0065], Fig. 14).
Furthermore, the Applicant has stated that “the Office's simple-substitution rationale-is not simple and therefore fails” without providing any support as to how the combination would fail to yield the same predictable results of actuating the piston.
References are not required to disclose all manners in which they could potentially be improved or altered. Paragraph [0052] of the specification as filed acknowledges that various undetailed combinations and improvements are possible. Modifications to a system which are commensurate in scope with known alternatives in the prior art, wherein the predictable result of using known alternatives, renders such a modification obvious. In this case, both Bridges and Chisolm are drawn to hydraulic pump systems. Bridges is only being modified to include a plurality of bi-directional pumps of Chisolm (Fig. 2, Col. 2 lines 54-67) which are well known alternatives to the pumps of Bridges in the art to be used in hydraulic pump systems. Furthermore, modifying the pumps of  Bridges with the bi-directional pumps of Chisolm would yield the same predictable results of actuating the piston of Bridges.  
 If a specific structural of functional limitation for the pump is intended to be recited, such a detail would need to be positively recited, otherwise to read the claims as requiring some specific function or structure would require improperly imparting unclear limitations from the specification into the claims.  Noting that such details must satisfy the 112 requirements detailed below.
For at least the above reasons, the rejection to claim 1 will be maintained. The rejection to claim 15 will also be maintained for similar reasons as above for claim 1. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 1, there is no support for the limitation “bi-directional pump is simultaneously in fluid communication with the first hydraulic port and the second hydraulic port” in the disclosure and there is no discussion of the term “simultaneously” in the context of communicating fluid to the first hydraulic port and the second hydraulic port. In fact, it appears that the pump 22 only communicates fluid to either port 94 or 98 in order to actuate the ram piston 86 (pp[0042], Fig. 8).  There is no discussion of the ports 94 and 98 receiving fluid at the same time.

In regards to claim 15, there is no support for the limitation “simultaneously directing hydraulic fluid…” in the disclosure and there is no discussion of the term “simultaneously” in the context of communicating fluid to the first hydraulic port and the second hydraulic port. In fact, it appears that the pump 22 only directs fluid to either port 94 or 98 in order to actuate the ram piston 86 (pp[0042], Fig. 8).  The only instances of the term “simultaneous” in the specification do not appear to be related to directing fluid to the ports 94 and 98.

Claims 2-14 and 16-20 are also rejected under this statute as they depend from claim 1 or 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear how the limitation “simultaneously in fluid communication with the first hydraulic port and the second hydraulic port” should be interpreted because the disclosure does not provide any support as to what this simultaneous fluid operation entails, e.g. the direction of fluid flow or the structures involved in the operation. The disclosure never discusses the term “simultaneously” in the context of communicating fluid to the first hydraulic port and the second hydraulic port. Due to the absence of the term “simultaneously” with regards to the first and second ports in the specification, it is not clear what scope of the claim is intended to meet from the original disclosure.   Therefore, it is unclear what the metes and bounds are of this claim. 

	In regards  to claim 15, it is unclear how the limitation “simultaneously directing hydraulic fluid…from the second hydraulic port directly into the first hydraulic port…from the first hydraulic port directly into the second hydraulic port..” should be interpreted because the disclosure does not have any basis for the limitation. The disclosure never discusses the term “simultaneously” in the context of pumping fluid to the first hydraulic port and the second hydraulic port and it is unclear whether the fluid is being pumped into both the first and second ports at the same time or from one port to the second port. Due to the absence of the term “simultaneously” with regards to the first and second ports in the specification, it is not clear what scope of the claim is intended to meet from the original disclosure. As such, it is unclear how the above limitation is occurring and what structures and functions are involved in the simultaneous pumping operation as claimed. 

	Claims 2-14 and 16-20 are also rejected under this statute as they depend from claim 1 or 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11, 13-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (U.S. Publication No. 20150192117) in view of Chisolm (U.S. Patent No. 4606709).
In regards to claim 1, Bridges teaches a well service pump system (pp[0055], Fig. 4: well service pump system 50a) for delivering working fluid at high pressure to a well (pp[0013]: well service pump systems (e.g., for delivering fracturing fluid at high pressure to a well) ), the pump system comprising:
 at least two working fluid pump assemblies (Fig. 6, 7, pp[0055]: fluid pump assemblies 82a), each comprising:
 a working fluid end cylinder (70a) having a plunger rod  (86a) configured to reciprocate within the fluid end cylinder (70a; pp[0056]); and
 a hydraulic ram cylinder (66a) having a ram piston (156) configured to reciprocate within the ram cylinder (66a; pp[0056])  and a piston rod (102a) coupled to the ram piston (156) and coupled to the plunger rod (86a)  of the working fluid end cylinder such that the ram piston of the hydraulic ram cylinder can be actuated to move the plunger rod of the working fluid end cylinder (70a): 
in a first direction to expel working fluid from the fluid end cylinder during a forward stroke of the plunger rod (pp[0056]: a first direction 162 to expel working fluid from the end cylinder housing during a forward stroke of the plunger rod), and in a second direction to draw working fluid into the fluid end cylinder during a return stroke of the plunger rod (pp[0056] : a second direction 166 to draw working fluid into the end cylinder housing during a return stroke of the plunger rod; 
wherein the hydraulic ram cylinder (66a) includes a first hydraulic port (182) on a first side of the ram piston and a second hydraulic port (186) on a second side of the ram piston (pp[0057]);
 a plurality of pumps (62a), each coupled to a respective one of the working fluid pump assemblies (82a) such that the pump is simultaneously in fluid communication (via directional valves 318; Fig. 13, pp[0065]) with the first hydraulic port (182) and the second hydraulic port (186; The pump 62a is simultaneously in fluid communication with both ports 182 and 186 in that both ports receive the pumped fluid in the course of one pumping operation; pp[0065], Fig. 14.
 Note that the limitation “simultaneously in fluid communication” is extremely broad and does not suggest any specific function, e.g. direction of fluid flow.) of the hydraulic ram cylinder (66a) to pump hydraulic fluid: 
from the second hydraulic port (186) directly into the first hydraulic port (182) to actuate the ram piston (156) to drive the plunger rod in the first direction; and from the first hydraulic port directly into the second hydraulic port to actuate the ram piston to drive the plunger rod in the second direction (pp[0065]: (1) a first configuration in which pressurized driving fluid is directed from pump 62a, through ports 322 and 330 of valve 318-1, and into port 182 of hydraulic ram cylinder 66a-1 to push piston 156 through its forward stroke, and (2) a second configuration in which pressurized driving fluid is directed from pump 62a, through ports 322 and 334 of valve 318-1, and into port 186 of hydraulic ram cylinder 66a-1 to push piston through its return stroke).  
Bridges is silent regarding the pumps being a plurality of bi-directional pumps.
Chisolm, drawn to hydraulically driven piston type pumps for pumping fluids into wells, discloses a plurality of bi-directional pumps (Fig. 2, Col. 2 lines 54-67). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the pump system of Bridges such that the bi-directional pumps of Chisolm is substituted for the pumps of Bridges as bi-directional pumps are well known pumping mechanisms in the art that will yield the same predictable results of actuating the piston. In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).


In regards to claim 2, the combination of Bridges and Chisolm teaches the well service pump system of claim 1.
Bridges further teaches that the well service pump system further comprises a fluid reservoir (138) configured to be in fluid communication with each of the plurality of bi-directional pumps (62a) to compensate for leakage in the system (Fig. 13).

In regards to claim 3, the combination of Bridges and Chisolm teaches the well service pump system of claim 1. 
Bridges further teaches wherein, when the ram piston (102a) of the hydraulic ram cylinder reciprocates within the hydraulic ram cylinder (pp[0013]), the ram piston is, at all times, spaced a distance from a first end wall of the hydraulic ram cylinder and a second end wall of the hydraulic ram cylinder opposite the first end wall (Fig. 8, pp[0056]: the bore of cylinder housing 154 has a diameter of 7 inches, and piston rod 102a has an outer diameter of 5 inches, therefore, the piston rod 102a is ,at all times, spaced a distance from a first end wall (upper end of 154 as shown below) of the hydraulic ram cylinder and a second end wall (lower end of 154 as shown below) of the cylinder housing 154.).

    PNG
    media_image1.png
    475
    804
    media_image1.png
    Greyscale

				Figure 8 (annotated)

In regards to claim 4, the combination of Bridges and Chisolm teaches the well service pump system of claim 1.
In view of the modification made to claim 1, Bridges further teaches that the wellbore service pump comprises a motor (pp[0055]: diesel engine) configured to drive each of the bi-directional pumps (pp[0046], [0055], [0057]:pumps 62a) to direct fluid to the first and second ports (182, 186).

   In regards to claim 5, the combination of Bridges and Chisolm teaches the well service pump system of claim 4.
In view of the modification made to claim 1, Bridges further teaches comprising a pump drive (pp[0055]: a hydraulic drive gear box 58a) coupled to the motor (diesel engine 54a) and to each of the bi-directional pumps (62a), the pump drive configured to transfer mechanical energy from the motor to each of the bi-directional pumps (pp[0055]: the hydraulic drive gear box 58a transfer mechanical energy from the diesel engine to the pumps 62a).  

In regards to claim 6, the combination of Bridges and Chisolm teaches the well service pump system of claim 5.
In view of the modification made to claim 1, Bridges further teaches wherein at least one of the bi- directional pumps (62a; Fig. 5) is mounted to the pump drive (58a).  

In regards to claim 8, the combination of Bridges and Chisolm teaches the well service pump system of claim 1.
Bridges further teaches for at least one of the working fluid pump assemblies, the ram piston (156; Fig.8) has an actuatable piston surface area (the dashes outline within the housing 154) that is greater than an actuatable piston surface area of the plunger rod (86).  
The combination of Bridges and Chisolm is silent regarding wherein, for at least one of the working fluid pump assemblies, the ram piston has an actuatable piston surface area that is at least two times greater than an actuatable piston surface area of the plunger rod.  
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Bridges and Chisolm such that the ram piston has an actuatable piston surface area that is at least two times greater than an actuatable piston surface area of the plunger rod since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
In regards to claim 9, the combination of Bridges and Chisolm teaches the well service pump system of claim 1.
Bridges further teaches wherein each working fluid pump assembly further comprises a coupling member (78a) coupled to the plunger rod (86a) of the working fluid end cylinder and to the piston rod (102a) of the hydraulic ram cylinder (156).  

In regards to claim 10, the combination of Bridges and Chisolm teaches the well service pump system of claim 1.
Bridges further teaches wherein in each working fluid pump assembly (82a; Fig. 7), the piston rod (102a) of the hydraulic ram cylinder is axially aligned with the plunger rod (plunger rod 86a; Fig. 8) of the hydraulic ram cylinder (70a; Fig. 7).  

In regards to claim 11, the combination of Bridges and Chisolm teaches the well service pump system of claim 1. 
Bridges further teaches wherein in each working fluid pump assembly, the working fluid end cylinder has a cylindrical inner wall and the plunger rod has an outer surface that is spaced apart from the cylindrical inner wall such that the working fluid end cylinder can pump abrasive fluids without the plunger rod and the cylinder inner wall simultaneously contacting individual particles in the working fluid (pp[0015], [0054]: the end cylinder housing of the working fluid end cylinder has a cylindrical inner wall defining an end cylinder inner diameter, the plunger rod has an outer surface that is spaced apart from the cylindrical inner wall such that the working fluid end cylinder can pump abrasive fluids without the plunger rod and the end cylinder inner wall simultaneously contacting individual particles in the working fluid.).  

In regards to claim 13, the combination from Bridges and Chisolm teaches the well service pump system of claim 1.
Bridges further teaches wherein each working fluid pump assembly further comprises: an inlet check valve (Fig. 12: inlet check 214) coupled to the fluid end cylinder and configured to permit working fluid to be drawn into the fluid end cylinder but prevent working fluid from exiting the fluid end cylinder through the inlet check valve (pp[0059]:coupled to end cylinder housing 150 and configured to permit working fluid to be drawn into the end cylinder housing but prevent working fluid from exiting the end cylinder housing through the inlet check valve); and an outlet check valve  (Fig. 12: outlet check valve 218) coupled to the fluid end cylinder and configured to permit working fluid to exit the fluid end cylinder while preventing working fluid from being drawn into the fluid end cylinder through the outlet check valve (pp[0059]; outlet check valve 218 coupled to end cylinder housing 150 and configured to permit working fluid to exit the end cylinder housing while preventing working fluid from being drawn into the end cylinder housing.).  

In regards to claim 14, the combination of Bridges and Chisolm teaches the well service pump system of claim 13.
Bridges further teaches wherein, for at least one of the working fluid pump assemblies, the working fluid is pressurized when it enters the fluid end cylinder through the inlet check valve (pp[0059]: the inlet check valve prevents working fluid from exiting through the fluid inlet thereby enabling working fluid to be pressurized in the cylinder and directed solely to the well.). 

In regards to claim 15, Bridges teaches a method comprising: 
delivering a working fluid to a well with a well service pump system comprising (pp[0013]: well service pump systems (e.g., for delivering fracturing fluid at high pressure to a well) ),: 
at least two working fluid pump assemblies (Fig. 6, 7, pp[0055]: fluid pump assemblies 82a), each comprising:
a working fluid end cylinder (70a) having a plunger rod  (86a) configured to reciprocate within the fluid end cylinder (70a; pp[0056]); and
 a hydraulic ram cylinder (66a) having a ram piston (156) configured to reciprocate within the hydraulic ram cylinder (66a; pp[0056])   and a piston rod (102a) coupled to the ram piston (156) and coupled to the plunger rod (86a; Fig. 8) of the working fluid end cylinder (70a);   
wherein the hydraulic ram cylinder (66a) includes a first hydraulic port (182) on a first side of the ram piston and a second hydraulic port (186) on a second side of the ram piston (pp[0057]);
 a plurality of pumps (62a), each fluidly coupled to a respective one of the working fluid pump assemblies (82a; Fig. 4); 
wherein delivering the working fluid comprises: actuating the ram piston of the hydraulic ram cylinder to move the plunger rod of the working fluid end cylinder (pp[0056]: piston rod 102a is coupled to the ram piston and coupled to plunger rod 86a such that piston can be actuated to move the plunger rod): in a first direction to expel working fluid from the fluid end cylinder during a forward stroke of the plunger rod (a first direction 162 to expel working fluid from the end cylinder housing during a forward stroke of the plunger rod), and in a second direction to draw working fluid into the fluid end cylinder during a return stroke of the plunger rod (a second direction 166 to draw working fluid into the end cylinder housing during a return stroke of the plunger rod); and 
simultaneously directing hydraulic fluid, via the pump (The pump 62a is simultaneously directing fluid in that both ports 182 and 186 receive the pumped fluid in the course of one pumping operation; pp[0065], Fig. 14):
 from the second hydraulic port directly into the first hydraulic port to actuate the ram piston to drive the plunger rod in the first direction; and from the first hydraulic port directly into the second hydraulic port to actuate the ram piston to drive the plunger rod in the second direction ((1) a first configuration in which pressurized driving fluid is directed from pump 62a, through ports 322 and 330 of valve 318-1, and into port 182 of hydraulic ram cylinder 66a-1 to push piston 156 through its forward stroke, and (2) a second configuration in which pressurized driving fluid is directed from pump 62a, through ports 322 and 334 of valve 318-1, and into port 186 of hydraulic ram cylinder 66a-1 to push piston through its return stroke; pp[0065], Fig. 14).  
Bridges is silent regarding a plurality of bi-directional pumps.
Chisolm, drawn to hydraulically driven piston type pumps for pumping fluids into wells, discloses a plurality of bi-directional pumps (Fig. 2, Col. 2 lines 54-67). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the pump system of Bridges such that the bi-directional pumps of Chisolm is substituted for the pumps of Bridges as bi-directional pumps are well known pumping mechanisms in the art that will yield the same predictable results of actuating the piston. In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).

In regards to claim 16, the combination of Bridges and Chisolm teaches the method of claim 15.
Bridges further teaches comprising actuating a motor (pp[0055]: diesel engine)  to drive each of the bi- directional pumps (pp[0046], [0055], [0057]:pumps 62a)  to direct fluid to the first and second ports (182, 186).  



In regards to claim 19, the combination of Bridges and Chisolm teaches the well service pump system of claim 4.
Bridges further teaches wherein the motor comprises a combustion engine (pp[0055], diesel engine is a combustion engine.).  

In regards to claim 20, the combination of Bridges and Chisolm teaches the method of claim 16.
Bridges further teaches wherein the motor comprises a combustion engine (pp[0055], diesel engine is a combustion engine.).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (U.S. Publication No. 20150192117) in view of Chisolm (U.S. Patent No. 4606709) and in further view of Leach et al. (U.S. Publication No. 20170362929). 
In regards to claim 7, the combination of Bridges and Chisolm teaches the well service pump system of claim 4.
The combination of Bridges and Chisolm is silent regarding wherein the motor comprises an electric motor.  
Leach, drawn to a bi-directional hydraulic pump, discloses wherein the motor comprises an electric motor (Fig. 1, pp[0043]: electric motor 82).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Bridges and Chisolm with the electric motor of Leach such that the electric motor of Leach is substituted for the engine of Bridges as another known actuation mechanism which yields the same predictable results of actuating the pump system. In Ruiz v.A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).
  
In regards to claim 17, the combination of Bridges and Chisolm teaches the method of claim 16.
The combination of Bridges and Chisolm is silent regarding wherein the motor comprises an electric motor.  
Leach, drawn to a bi-directional hydraulic pump, discloses wherein the motor comprises an electric motor (Fig. 1, pp[0043]: electric motor 82).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Bridges and Chisolm with the electric motor of Leach such that the electric motor of Leach is substituted for the engine of Bridges as another known actuation mechanism which yields the same predictable results of actuating the pump system. In Ruiz v.A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (U.S. Publication No. 20150192117) in view of Chisolm (U.S. Patent No. 4606709) and in further view of Weightman et al. (U.S. Publication No. 20140166267).
In regards to claim 12, the combination of Bridges and Chisolm teaches the well service pump system of claim 1.
The combination of Bridges and Chisolm is silent regarding wherein at least one of the hydraulic pumps comprises a fixed-displacement hydraulic pump.  
Weightman, drawn to a wellbore servicing system comprising a pump, discloses wherein at least one of the hydraulic pumps comprises a fixed-displacement hydraulic pump (pp[0038]: wellbore service pumps can comprise a variable displacement motor and a fixed displacement motor for stimulation equipment.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Bridges and Chisolm such that the fixed displacement pump of Hudson is substituted for at least one of the generic hydraulic pumps of Bridges as a fixed displacement pump is a well-known pumping means in the art which will yield the same predictable results of supplying pressurized fluid in order to operate well equipment. In Ruiz v.A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).

In regards to claim 18, the combination of Bridges and Chisolm teaches the method of claim 15.
The combination of Bridges and Chisolm is silent regarding wherein at least one of the hydraulic pumps comprises a fixed-displacement hydraulic pump.  
Weightman, drawn to a wellbore serving system comprising a pump, discloses wherein at least one of the hydraulic pumps comprises a fixed-displacement hydraulic pump (pp[0038]: wellbore service pumps can comprise a variable displacement motor and a fixed displacement motor for stimulation equipment.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Bridges and Chisolm such that the fixed displacement pump of Hudson is substituted for at least one of the hydraulic pumps of Bridges as a fixed displacement pump is a well-known pumping means in the art which will yield the same predictable results of supplying pressurized fluid in order to operate well equipment. In Ruiz v.A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        

/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676